Citation Nr: 0734256	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  07-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hyperglycemia and 
hypercholesterolemia.

2.  Entitlement to service connection for leishmaniasis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 10 percent for 
thoracic and lumbar spine degenerative disc disease (DDD).


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The veteran had active service from September 1984 to 
September 2004.

In a September 2005 rating decision, the RO, among other 
things, denied service connection for hyperglycemia and 
hypercholesterolemia, leishmaniasis, and hypertension, and 
granted service connection for thoracic and lumbar spine and 
assigned a noncompensable rating.  The denials were based in 
part on the veteran's failure to report for a scheduled VA 
examination.  In a November 2005 letter, the veteran wrote 
that he did not attend the examination because he was not 
notified of it and asked that another examination be 
scheduled.  In February 2006, the RO, among other things, 
"confirmed and continued" the denials of the claims for 
service connection for hyperglycemia and 
hypercholesterolemia, leishmaniasis, and hypertension, and 
increased the rating for thoracic and lumbar spine DDD to 10 
percent, effective October 1, 2004, the day after discharge 
from service.

The veteran filed a notice of disagreement (NOD) with the 
above determinations in November 2006, and the RO issued a 
statement of the case (SOC) in May 2007.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Cleveland, Ohio to 
the RO in Pittsburgh, Pennsylvania; hence, the Pittsburgh RO 
now has jurisdiction over the appeal.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran when further 
action, on his part, is required.




REMAND

In his June 2007 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2006) (pertaining specifically to hearings 
before the Board).  Since the RO schedules travel board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his June 2007 
request. The RO should notify the veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

